Citation Nr: 0811464	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-20 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
an anxiety disorder for the period from January 2, 2004, to 
April 19, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to August 
1990, from February 1991 to May 1991, and from July 1992  to 
November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO decision which 
granted service connection for an anxiety disorder and 
assigned a rating of 10 percent, effective January 2, 2004, 
the date of receipt of his claim.  In January 2005, the 
veteran filed a notice of disagreement with that decision.  
Subsequently, in November 2007, the RO increased the 
veteran's rating to 30 percent, effective April 20, 2007.  In 
January 2008, the veteran sent a letter to the Board, which 
indicated that he was satisfied with the 30 percent rating.  
As a result, the Board finds that the issue of entitlement to 
a rating in excess of 30 percent has been withdrawn.  The 
veteran did, however, indicate that he wanted an earlier 
effective date for the 30 percent rating.  As such, there 
remains a matter on appeal, as reflected on the title page. 

The veteran testified before the undersigned at a March 2006 
hearing.  A transcript has been associated with the file.  In 
October 2006, the Board remanded the veteran's claim for 
additional development.  It now returns for appellate 
consideration.

It is noted that in October 2007, the veteran claimed service 
connection for sleep apnea.  This matter has not been 
developed for appellate review and is referred to the RO in 
the first instance.  In addition, evidence relating to this 
claim was  received.  This evidence consists of a July 2007 
private somnography report showing mild obstructive sleep 
apnea.  Assuming for argument purposes, alone, that the 
aforementioned evidence is relevant to the pending appeal to 
the extent that it reflects service-connected symptomatology 
of anxiety (i.e. sleep impairment) which is among the 
pertinent rating factors, it is noted that the report is 
dated in July 2007, and is thus irrelevant to deciding the 
issue of whether the veteran is entitled to a higher rating 
prior to April 20, 2007.  Consideration of this evidence in 
the first instance (prior to RO review) with regard to the 
pending appeal is unnecessary.  


FINDING OF FACT

From January 2, 2004, to April 19, 2007, the veteran's 
anxiety disorder was manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as constant anxiety, monthly 
panic attacks, and sleep impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for anxiety 
disorder were met, effective January 2, 2004.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
9440 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The veteran's claim of entitlement to an initial rating of 30 
percent for an anxiety disorder has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & West Supp. 2006); 38 C.F.R. § 3.159 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Increased Rating

The veteran contends that he is entitled to an initial rating 
of 30 percent, prior to April 20, 2007, for his anxiety 
disorder.  For the reasons that follow, the Board concludes 
that an increased rating of 30 percent is warranted, 
effective January 2, 2004.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his chronic ulcer disease with epigastric 
distress, status post vagotomy and antrectomy, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007) (staged ratings are potentially applicable in cases 
not involving the assignment of an initial rating.)

The veteran's disability has been rated as 30 percent 
disabling under Diagnostic Code (DC) 9440, effective April 
20, 2007, and 10 percent disabling, effective January 2, 
2004.  The regulations establish a general rating formula for 
mental disorders.  See 38 C.F.R. § 4.130 (2007).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Under the provisions for rating psychiatric disorders, a 10 
percent disability rating 


requires evidence of the following:

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or symptoms controlled by 
continuous medication. 

A 30 percent rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

See 38 C.F.R. § 4.130, DC 9440 (2007).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  A GAF 
score of 51-60 indicates moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A score of 61-70 contemplates mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well and having some meaningful 
interpersonal relationships.

In this case, the medical evidence shows that the veteran's 
GAF score has been fairly consistent over time.  A VA medical 
examination report from April 2004 shows that the veteran had 
a GAF score of 60.  According to a private medical report 
from September 2004, the veteran had a GAF score of 60, with 
a GAF score of over 60 for the previous year.  According to 
VA treatment records from June 2005, the veteran had a GAF 
score of 55.  These GAF scores consistently reflect a 
moderate psychiatric symptomatology.  The Board thus finds 
that the veteran's GAF score history indicates no more than 
moderate anxiety symptomatology overall.

The veteran was first afforded a VA examination in 
association with this claim in April 2004.  At that 
examination, the veteran reported that he had difficulties 
with making presentations, public speaking, and being in 
group settings.  The veteran denied any problems with one-on-
one situations with authority figures or in social 
situations.  He identified two previous panic episodes.  He 
also reported a history of alcohol abuse with no history of 
violence.  The veteran reported being married for ten years, 
with two children and two stepchildren.  Socially, the 
patient reported that he had no close friends and typically 
avoided close interaction with others but was able to 
interact in a pleasant way with others when necessary.  He 
further stated that he was sleeping and eating adequately.  
He denied any history of hallucinations, delusions, or 
suicidal ideation.  Upon examination, the patient was clean, 
appropriately groomed, and casually dressed.  He was alert, 
attentive, and oriented times four.  His speech was clear, 
goal-directed, spontaneous, and normally paced.  The examiner 
noted the veteran's high level of arousal, tension, and 
hypervigilance.  His affect reflected significant tension of 
normal intensity and of permanent duration.  His motivation, 
judgment, and insight were adequate.  The examiner opined 
that the veteran's panic or near-panic episodes were the 
result of additional stressors such as giving a public 
presentation.  The veteran did not meet the diagnostic 
criteria for social phobia, and he was not particularly 
fearful of being embarrassed in front of others.  He further 
reported no broad range of vague worry, as would be 
characteristic of a generalized anxiety disorder; he did not 
report panic episodes with enough frequency to meet 
diagnostic criteria for a panic disorder; and he denied any 
agoraphobic avoidance.  The examiner noted that the veteran 
had mixed symptoms of social phobia, generalized anxiety, and 
a panic disorder.  The examiner concluded that the veteran 
was able to maintain his work duties well, but that he had 
some difficulty with social functioning in terms of forming 
close interactions with others in social situations.

In September 2004, the veteran submitted a private treatment 
report.  In that report, the veteran stated that his anxiety 
level had increased, and he was having difficulties 
concentrating and focusing.  He reported having one or two 
panic attacks per week lasting 10 minutes that were not of 
severe intensity.  He also reported stage fright and 
performance anxiety.  Upon examination, the veteran was alert 
and cooperative, and his speech was productive, coherent, and 
relevant.  He had no delusions, hallucinations, or loose 
associations.  There was no evidence of major depression.  

In December 2004, the veteran submitted a private medical 
opinion.  In that opinion, the private physician stated that 
the veteran had a panic disorder with limited agoraphobia or 
avoidance behavior and alcohol abuse by history.  The veteran 
was under moderate stress and was being treated with Paxil to 
block his panic attacks and with Klonopin to treat his 
anxiety.  The physician further noted that the veteran was 
having a panic attack about once or more per week when he 
started treatment and was now only having panic attacks once 
or twice per month.  

VA treatment records from May 2005 show that the veteran was 
anxious and in mild emotional distress.  He was given tools 
to help anxiety, and the examiner recommended that the 
veteran consider psychotherapy.

In June 2005, the veteran was given a VA psychiatric 
consultation.  The examiner noted the veteran's history of 
panic attacks and anxiety disorder, as well as his history of 
medications.  The veteran reported becoming very anxious 
without triggers, an increased heart rate, and drenching 
sweats.  The veteran denied depressive symptoms, suicidal or 
homicidal ideation, sleep disturbances, or delusions, but 
reported occasional flashbacks and unpleasant dreams.  He 
reported good sleep, concentration, and appetite.  The 
examiner noted that the veteran was going through a divorce 
with his wife of 11 years.  The veteran was irritable and 
angry throughout the interview.  The examiner concluded that 
the veteran had an anxiety disorder of moderate intensity 
without agoraphobia.

In April 2007, a VA medical addendum opinion was requested 
from the April 2004 examiner.  In that opinion, the VA 
examiner stated that the patient did not demonstrate any 
significant avoidance behaviors in terms of work, travel, or 
otherwise.  He was not demonstrating a level of subjective 
distress, avoidance, or occupational or social interference 
that would warrant a full diagnosis for panic disorder or 
social phobia.  While he veteran alleged that his panic 
attacks were increasing, the examiner noted that other 
records suggested that they were rather limited and well-
controlled with medication.

In sum, the evidence of record shows that the veteran's 
anxiety disorder has been manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, due to such symptoms as constant anxiety, monthly 
panic attacks, and sleep impairment since the date of his 
original claim for service connection.  The veteran's GAF 
scores have consistently showed moderate psychiatric 
symptomatology.  Furthermore, over the course of the appeal, 
the veteran has consistently manifested mixed symptoms of 
social phobia, generalized anxiety, and a panic disorder that 
have decreased his work and social efficiency.  The medical 
evidence shows that the veteran experiences moderate anxiety 
of near-constant nature, periodic panic attacks, and an 
inability to form close relationships with others in social 
situations, and sleep disturbances.  In addition, the April 
2007 VA opinion addendum that compelled the RO to increase 
the veteran's rating to 30 percent merely confirmed the 
findings of the earlier April 2004 VA opinion and contained 
no additional findings, which had not been present since the 
original opinion, to support a 30 percent rating.  
Consequently, as the evidence shows that the veteran's 
anxiety disorder has always been manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to his anxiety symptomatology, the 
Board concludes that an initial rating of 30 percent is 
warranted, effective January 2, 2004.

In granting the veteran's claim for an increased rating, the 
Board has considered and applied  the benefit-of-the-doubt 
rule in this case.  38 U.S.C.A. § 5107(b) (West 2002);  see 
Gilbert, supra.

ORDER

Entitlement to an initial rating of 30 percent for an anxiety 
disorder is granted as of January 2, 2004.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


